DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 21 February 2022, with respect to rejections under 35 U.S.C. 
§ 112(a) have been fully considered and are persuasive. Applicant has amended the claims to overcome the rejections of record. Accordingly, the 35 U.S.C. § 112(a) rejections have been withdrawn. 
Applicant’s amendments and arguments, filed 21 February 2022, with respect to the rejection(s) of claim(s) 1-15 and 18-22 under 35 U.S.C. § 103 have been fully considered and are persuasive. Applicant has amended the independent claim such that a ligand having 10 or more carbons in a main chain is on the surface of the semiconductor particle which is not taught in the previous art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Law and Lhuillier in further view of Aryaee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (Law et al. “Mid-infrared designer metals”, Optics Express Vol. 20, No 11, 21 May 2021 pgs 12155-12165, from the IDS filed 15 July 2020, hereinafter referred to as “Law”) in view of Emmanuel Lhuillier (WO 2017/017238, from the ids dated 15 July 2020, hereinafter referred to as “Lhuillier”).
As to Claim 1, 3, 7-10, 15 and 19-22: Law teaches a Si-doped InAs semiconductor (Pg. 12158). Law further teaches that particles can be made of these semiconductor particles with sizes of 1.2 and 1.7 microns (Pg. 12163). Law also teaches a carrier concentration of 1.0x1019 (Pg. 12158) for an Si-doped InAs film. 
Law does not teach that the plasma frequency is within the claimed range.
However, Law teaches a carrier concentration of 1.0x1019 for an Si-doped InAs semiconductor (Pg 12158). The instant specification shows that the plasma frequency is related to the carrier concentration and as such a composition with a carrier concentration within the ranges of the instant claims is considered to also have a plasma frequency within the claimed ranges.
Law does not teach that the composition comprises a ligand having 10 or more carbon atoms in the main chain.
However, Lhuillier teaches that nanocrystals can be coated with organic ligands (Pg. 7, Lines 5-6). Lhuillier further teaches that the ligand can be dodecanethiol which has more than 10 carbons in the main chain (Pg. 11, Lines 1-3). Law and Lhuillier are analogous art in that they are from the same field of endeavor, namely mid-infrared materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the organic ligands of Lhuillier to the particles of Law because Lhuillier teaches that particles coated with the ligands can be dispersed (Example 8).
As to Claims 12 and 13: Law and Lhuillier render obvious the composition of claim 1 (supra).
Law does not teach the maximum length is 5 to 100 nm. 
However, Law teaches that the composition can be made into particles and gives example particle sizes of 1.2 and 1.7 microns (Pg. 12163). At the time of filing it would have been obvious to a person having ordinary skill in the art to change the length of the particles taught by Law.
As to Claim 14: Law and Lhuillier render obvious the composition of claim 1 (supra).
Law does not teach that the semiconductor particle has a shell layer.
However, Lhuillier teaches that the particles can have a core shell structure (Example 7).
As to Claim 18: Law and Lhuillier render obvious the composition of claim 1 (supra). 
Law does not teach that the composition is dispersed.
However, Lhuillier teaches that the organic ligand coated particles can be dispersed in a solvent (Example 8)
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (Law et al. “Mid-infrared designer metals”, Optics Express Vol. 20, No 11, 21 May 2021 pgs 12155-12165, from the IDS filed 15 July 2020, hereinafter referred to as “Law”) in view of Aryaee et al. (Aryaee et al. “Highly doped InP as a low loss plasmonic material of mid-IR region” Optics express Vol. 24, No. 25 12 Dec. 2016, from the IDS dated 15 July 2020, hereinafter referred to as “Aryaee”).
As to Claim 6: Law renders obvious the composition of claim 1 (supra). 
Law does not teach that the semiconductor particle has the structure InP.
However, Aryaee teaches a silicon doped InP semiconductor compound (Abstract). Aryaee and Law are analogous art in that they are from the same field of endeavor, namely semiconductor compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the InP of Aryaee in place of InAs of Law because Aryaee teaches that InP can also be highly doped with overlapping carrier concentrations (Abstract, Table 1).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767